DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/03/2022 have overcome the 112 rejections regarding claims 1 and 58 set forth in the previous non-final office action filed 7/06/2022. Claims 27, 29, 31, 32, 34, and 36 have been withdrawn from consideration. Claims 1-3, 5, 6, 10, 12, 16, 17, 22-25, 51, and 53-58 remain pending in this application. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 10, 12, 16, 17, 22-25, 27, 29, 31, 32, 34, 36, 51, and 53-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 6, 10, 12, 16, 17, 22-25, 51, and 53-58 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2013/0276799).
Regarding claim 1, Davidson teaches a system (system shown in Figure 1C, delivery device 400 for releasing substances, Paragraph 114) for delivering to a subject at least one pre-determined amount of THC (substances may include cannabinoids e.g. tetrahydrocannabinol (THC), Paragraph 0091; tape is organized with a predetermined amount of active substance, Paragraph 0093) the system comprising: a memory (memory 414, Figure 1C) which stores a scheduled regimen for delivery of THC to said subject (a physician selects the dosing profile for the patient such as the number of treatments per day and/or the dose per treatment, Paragraph 0152; dosing profile is selected from stored prescription data stored in memory, Paragraph 0023) said scheduled regimen administered over a total treatment period of a plurality of days (dosing profile may be a daily, weekly, or monthly dose regiment, Paragraph 0224), said scheduled regimen defining the delivery of a plurality of doses (dosing profile for the patient such as the number of treatments per day, therefore defining the delivery of a plurality of doses, Paragraph 0152) under the condition that a maximal amount of THC to be delivered in each of said plurality of doses is 2 mg or less (predetermined amount of active substance such as 2 mg, or smaller values can be used, Paragraph 0093) a decision module (controller 412 including memory 414, Figure 1C) comprising circuitry configured to decide, according to said scheduled regimen, if a delivery should take place (device further comprises circuitry for controlling activation of the heating element used to initiate active substance release, Paragraph 0019; after determining the user is authorized to receive the drug, controller signals the heating element to start applying heat to the tape containing active substance, initialing the drug delivery process, Paragraph 0220); and an inhaler device (inhaler 1000 comprising a base unit 46, Figure 4A) for delivering said THC to said subject to thereby reduce at least one treated symptom without return of the symptom to a pre-inhalation degree for said time period of two hours or longer (substances have a therapeutic effect, such as pain and/or nausea reduction, Paragraph 0090; it is noted that the limitation of reducing at least one treated symptom without the return of the symptom to a pre-inhalation degree for a time of 2 hours or longer is a functional limitation dependent on delivering THC in a plurality of doses of 2mg or less in a period of 2 hours or long, thus in inherent in the prior art of Davidson, see MPEP section 2114 regarding inherency of a functional limitation), said inhaler device comprising a controller (inhaler base unit 46 comprises thermal element 64 and mechanics 62, Paragraph 0185 and 0187), which carries out delivery of said THC based on the decision made by said circuitry of said decision module (Paragraph 0118 and 0119); and wherein said inhaler device is configured to lock for predefined periods of time which are set according to said scheduled regimen (device is only able to be turned on during predetermined time periods such as 9:00am-9:05am, 1:30-1:40pm, etc, therefore is turned off outside of the indicated time periods; Paragraph 0218), preventing additional delivery such that said amount of 2 mg or less (preventing substance abuse as described in Paragraph 0218).
Although Davidson discloses a dose of 2 mg or less, Davidson does not explicitly state a time period within which said amount of 2 mg or less is delivered is 2 hours or longer. 
	However, Davidson teaches the pauses between inhalations being prescribed time intervals of varying durations (Paragraph 0163), with a series of inhalations corresponding to the delivery of a single dose spread across a series of sub-doses (Paragraph 0314). Therefore, it would have been obvious at the time of invention to manipulate the pauses between a series of inhalations for delivering a single dose of 2mg or less to obtain a delivery period of 2 hours or longer, as extending the delivery time of a single dose across multiple inhalations may allow the patient to rest before receiving the next sub-dose (Paragraph 0163).
	Regarding claim 2, Davidson further teaches said system (that of Davidson having the maximal amount and time period as detailed above) is configured to deliver a total of no more than 10 mg THC over a 24 hour time period (predetermined amount of active substance such as 2 mg, or smaller values can be used, Paragraph 0093).
	Regarding claim 3, Davidson further teaches wherein one or both of said memory and said decision module are included within at least one selected from the group consisting of said inhaler device said controller (controller 412 residing on base unit 402 as per Paragraph 119 thus said decision module being included within said inhaler device).
	Regarding claim 5, Davidson further teaches wherein one or both of said memory and said decision module (both said memory and decision module by way of allowing accessing and entry of prescription data as per Paragraph 153) are associated with or included in a smartphone (associated with a smartphone as per Paragraph 153).
	Regarding claim 6, Davidson further teaches said inhaler comprises a heating mechanism (Figure 4A, thermal emitter 64 as per Paragraph 184) for heating a quantity of THC-comprising material (material tape 63 comprising medical grade cannabis as per Paragraph 186) to deliver THC from said quantity of THC-comprising material to said subject (as per Paragraphs 220 and 224).
	Regarding claim 10, Davidson further teaches said controller carries out delivery of less than said maximal amount (predetermined amount of active substance such as 2 mg, or smaller values can be used, Paragraph 0093) by controlling at least one selected from the group consisting of: a. heating parameters; b. an amount of THC-comprising material being heated; c. regulation of airflow; d. heating of a quantity of THC-comprising material having a THC content of between 2 times to 35 times the amount of THC being extracted; e. any combination thereof (the material containing tape is organized with a predetermined amount of THC-comprising material, Paragraph 0093).
	Regarding claim 12, Davidson further teaches said inhaler is configured to heat said quantity of THC-comprising material at least once (heating of the tape may be continuous or applied in bursts, therefore heated at least once, Paragraphs 0095 - 0096)
	Regarding claim 16, Davidson further teaches said THC-comprising material comprises one or more additional active substances (delivery of two or more active substances from a packed material, such as medical cannabis and the second substance being medical cocaine; another example, two different strains of medical cannabis can be used, Paragraph 0320).
	Regarding claim 17, Davidson further teaches said decision module is configured to receive input regarding a THC-comprising material from which said THC is delivered (as per Paragraph 247), and, according to said input, to adjust said time period (by way of the unique dosing profile of each strain as recited in paragraph 247).
	Regarding claim 22, Davidson further teaches said system comprises at least two quantities of THC-comprising material  (as when multiple cassettes are provided as per Paragraph 247, thus wherein an additional active substance that is organic matter with higher concentration of active compounds as recited is provided) differing from each other in at least one property selected from a group consisting of: a concentration of THC in the quantity, a strain of the THC-comprising material, additional active substances included in the THC-comprising material, the mass of the quantity of THC- comprising material and the total amount of THC in the quantity of THC-comprising material (a strain of the THC-comprising material as recited), and wherein said decision module is configured to select which cartridge to use (translating the prescribed dose according to the characteristics of the packed organic matter based on stored dosage profiled thus necessitating selection of the cartridge from the stored profiles) according to a time period (as necessitated by the recited dosing profile) defined for each of said cartridges according to said at least one property (each strain with its unique physical properties, Paragraph 0247).
	Regarding claim 23, Davidson further teaches wherein predefined exceptions said decision module is configured to allow delivery exceeding at least one of a maximal amount and said time period (physician may alter dosing profile such as the number of permitted administrations per day, size of doses, allowable titration limits, Paragraph 0153).
	Regarding claim 24, Davidson further teaches delivery under said predefined exceptions is limited according to the total amount of THC delivered over a 24 hour period amounts to no more than 10 mg (physician may alter dosing profile such as the number of permitted administrations per day, size of doses, allowable titration limits, Paragraph 0153).
	Regarding claim 25, Davidson further teaches following an exceptional delivery (as when alternately, as per Paragraph 93 wherein 2 mg is delivered, and as per Paragraph 153 wherein a physician may alter dosage) said decision module returns to operate according to said scheduled regimen for a time period of at least 2 hours (alternately, 24 hours as during day 1 of Figure 11F).
	Regarding claim 51, Davidson further teaches said decision module is operably connected to at least one of a timer and a clock (a timer as per Paragraph 342) for determining delivery in accordance with said scheduled regimen (inspection of the time-stamped dosing tape allows verification if any tampering or abuse as per Paragraph 343).
	Regarding claim 53, Davidson further teaches said inhaler device comprises a total amount of THC (providing a maximum dose as per as per Paragraph 317 and disabling controller function to prevent tampering as per Paragraph 339) sufficient for treating a patient only for a predefined total treatment period selected from: at least a day, at least a week, at least a month (amount of tape provided is sufficient for least a daily, weekly, or monthly dose regiment, Paragraph 0224).
	Regarding claim 54, Davidson further teaches wherein said total amount of THC is 30 mg or less (as per Paragraphs 318 wherein daily dosing is 1 mg and is not titrated upward by the recited physician thus 6mg total) to be delivered over a predefined total treatment period of at least a week (weekly regiment, as per Paragraph 217).
	Regarding claim 55, Davidson further teaches said total amount of THC is 10 mg or less (as per Paragraphs 318 wherein daily dosing is 1 mg and is not titrated upward by the recited physician thus 6mg total) to be delivered over a predefined total treatment period of at least a week (weekly regiment, Paragraph 217).
	Regarding claim 56, Davidson further teaches said system is configured to deliver a total of no more than 3.5 mg THC over a 24 hour time period (as per Paragraphs 318 wherein daily dosing is 1 mg and is not titrated upward by the recited physician thus 1mg each day).
	Regarding claim 57, Davidson further teaches each of the deliveries of THC to said subject throughout said treatment period is made under that condition that a maximal amount of THC to be delivered is 1 mg or less (as per Paragraphs 318 wherein daily dosing is 1 mg and is not titrated upward by the recited physician thus 1mg per delivery), and a time period within which said amount of 1 mg or less is delivered is 2 hours or longer (as per Paragraph 218, the periods from between 9:00 AM and 1:30PM and between 1:30PM, and 8:45 PM).
Regarding claim 58, Davidson teaches a system (system shown in Figure 1C, delivery device 400 for releasing substances, Paragraph 114) for delivering to a subject at least one pre-determined amount of THC (substances may include cannabinoids e.g. tetrahydrocannabinol (THC), Paragraph 0091; tape is organized with a predetermined amount of active substance, Paragraph 0093) the system comprising: a memory (memory 414, Figure 1C) which stores a scheduled regimen for delivery of THC to said subject over a period of at least a week (a physician selects the dosing profile for the patient such as the number of treatments per day and/or the dose per treatment, Paragraph 0152; dosing profile is selected from stored prescription data stored in memory, Paragraph 0023; dosing profile may be daily, weekly, monthly, Paragraph 0224) said scheduled regimen being pre-programmed so that an amount of THC delivered is sufficient to alleviate symptoms (therapeutic effects, such as pain and/or nausea reduction, as discussed in Paragraph 0090; it is noted that the limitation of alleviating symptoms is a functional limitation dependent on delivering THC, thus in inherent in the prior art of Davidson, see MPEP section 2114 regarding inherency of the functional limitation), said scheduled regimen defining the delivery of a plurality of doses (dosing profile for the patient such as the number of treatments per day, therefor defining the delivery of a plurality of doses, Paragraph 0152) under the condition that a maximal amount of THC to be delivered in each of said plurality of doses is 1 mg or less (as per Paragraph 318 wherein the dose is not titrated up thus remaining at the initial dose of 1 over multiple days), a decision module comprising circuity (controller 412 including memory 414, Figure 1C) configured to decide, according to scheduled regimen, if a delivery should take place (device further comprises circuitry for controlling activation of the heating element used to initiate active substance release, Paragraph 0019; after determining the user is authorized to receive the drug, controller signals the heating element to start applying heat to the tape containing active substance, initialing the drug delivery process, Paragraph 0220); and an inhaler device (inhaler 1000 comprising a base unit 46, Figure 4A) for delivering said THC to said subject according to said scheduled regimen (dosing profile as describing in Paragraph 0152). 
Although Davidson discloses a dose of 1 mg or less, Davidson does not explicitly state a time period within which said amount of 1 mg or less is delivered is 2 hours or longer. 
However, Davidson teaches the pauses between inhalations being prescribed time intervals of varying durations (Paragraph 0163), with a series of inhalations corresponding to the delivery of a single dose spread across a series of sub-doses (Paragraph 0314). Therefore, it would have been obvious at the time of invention to manipulate the pauses between a series of inhalations for delivering a single dose of 1mg or less to obtain a delivery period of 2 hours or longer, as extending the delivery time of a single dose across multiple inhalations may allow the patient to rest before receiving the next sub-dose (Paragraph 0163). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SARAH B LEDERER/Examiner, Art Unit 3785            

/PHILIP R WIEST/Primary Examiner, Art Unit 3781